DETAILED ACTION
The instant application having Application No. 17/557,837 has a total of 20 claims pending in the application; there are 3 independent claims and 17 dependent claims, all of which are ready for examination by the examiner. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

INFORMATION CONCERNING DRAWINGS
Drawings
The applicant’s drawings submitted are acceptable for examination purposes.
	
OBJECTIONS TO THE SPECIFICATION
Specification
The applicant’s specification submitted is acceptable for examination purposes.


REJECTIONS BASED ON PRIOR ART
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10-11 of U.S. Patent No. 11,216,404 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because both the instant application and the corresponding patent document disclose a device connected to a switch through a first protocol with the switch connected to a root complex through a second protocol different from the first protocol.
Instant Application 17/557,837
Patent No. 11,216,404 B2
Claim 1
An electronic system comprising: an electronic device that includes an upstream port, wherein the electronic device is to communicatively couple with other elements of the electronic system via a first communicative link protocol; 










a switch that includes: an upstream port; and a downstream port communicatively coupled with the upstream port of the electronic device; 



















and a root complex (RC) that includes a downstream port communicatively coupled with the upstream port of the switch, wherein the RC is to communicate with other elements of the electronic system through the downstream port via a second communicative link protocol that is different than the first communicative link protocol, and wherein the RC is to identify the electronic device as being under a Host Bridge that is in accordance with the first communicative link protocol.
Claim 1
An apparatus for a first device to communicate with a switch, separate and distinct from the first device, comprising: root complex circuitry disposed at the first device, the root complex circuitry including a port manager and a downstream port operable in accordance with either a first or a second protocol, the first protocol having more functionalities than the second protocol, wherein the port manager is to detect whether the root complex circuitry is under a first link condition or a second link condition, wherein to detect whether the circuitry is under the first link condition, the port manager is to detect whether the first device is coupled to a switch that is in turn coupled to a second device, separate and distinct from the first device and the switch, wherein a first link between the downstream port of the root complex circuitry and an upstream port of the switch is compatible with the first protocol, and a second link between a downstream port of the switch and an upstream port of the second device is compatible to the second protocol, and wherein to detect whether the circuitry is under the second link condition, the port manager is to detect whether the first device is coupled to the switch without the second device being coupled to the switch, the first link between the downstream port of the circuitry and the upstream port of the switch is compatible with the first protocol, without the second link between the downstream port of the switch and the upstream port of the second device being compatible to the second protocol; and wherein on detection of the first link condition, the port manager is to operate the downstream port of the root complex circuitry according to the second protocol, and on detection of the second link condition, the port manager is to operate the downstream port of the circuitry according to the first protocol, wherein the downstream port of the root complex circuitry has a first set of dedicated registers in a memory mapped input-output address space of the root complex circuitry, and a first set of dedicated buses for the first link between the downstream port of the root complex circuitry and the upstream port of the switch, wherein the port manager is to assign, on detection of the first link condition, the first set of dedicated registers disposed in the root complex circuitry and the first set of dedicated buses disposed in the root complex circuitry to a communication channel between the downstream port of the root complex circuitry and the upstream port of the second device via the switch that couples the first and second devices, having the first link between the downstream port of the circuitry and the upstream port of the switch, and the second link between the downstream port of the switch and the upstream port of the second device, to facilitate exchange of one or more messages between the root complex circuitry and the second device following the second protocol.
Claim 8
An electronic system comprising: a compute express link (CXL) 2.0 root complex (RC) that includes a downstream port; 





a CXL 2.0 switch that includes: an upstream port coupled with the downstream port of the CXL 2.0 RC; and a downstream port; and a CXL 1.1 device with an upstream port coupled with the downstream port of the CXL 2.0 switch, wherein the CXL 2.0 RC is to identify the CXL 1.1 device as being under a CXL 1.1 Host Bridge.
Claim 1
An apparatus for a first device to communicate with a switch, separate and distinct from the first device, comprising: root complex circuitry disposed at the first device, the root complex circuitry including a port manager and a downstream port operable in accordance with either a first or a second protocol, the first protocol having more functionalities than the second protocol, wherein the port manager is to detect whether the root complex circuitry is under a first link condition or a second link condition, wherein to detect whether the circuitry is under the first link condition, the port manager is to detect whether the first device is coupled to a switch that is in turn coupled to a second device, separate and distinct from the first device and the switch, wherein a first link between the downstream port of the root complex circuitry and an upstream port of the switch is compatible with the first protocol, and a second link between a downstream port of the switch and an upstream port of the second device is compatible to the second protocol, and wherein to detect whether the circuitry is under the second link condition, the port manager is to detect whether the first device is coupled to the switch without the second device being coupled to the switch, the first link between the downstream port of the circuitry and the upstream port of the switch is compatible with the first protocol, without the second link between the downstream port of the switch and the upstream port of the second device being compatible to the second protocol; and wherein on detection of the first link condition, the port manager is to operate the downstream port of the root complex circuitry according to the second protocol, and on detection of the second link condition, the port manager is to operate the downstream port of the circuitry according to the first protocol, wherein the downstream port of the root complex circuitry has a first set of dedicated registers in a memory mapped input-output address space of the root complex circuitry, and a first set of dedicated buses for the first link between the downstream port of the root complex circuitry and the upstream port of the switch, wherein the port manager is to assign, on detection of the first link condition, the first set of dedicated registers disposed in the root complex circuitry and the first set of dedicated buses disposed in the root complex circuitry to a communication channel between the downstream port of the root complex circuitry and the upstream port of the second device via the switch that couples the first and second devices, having the first link between the downstream port of the circuitry and the upstream port of the switch, and the second link between the downstream port of the switch and the upstream port of the second device, to facilitate exchange of one or more messages between the root complex circuitry and the second device following the second protocol.

Claim 10
wherein the first protocol is Compute Express Link (CXL) 2.0 protocol, and the second protocol is either CXL 1.1 protocol, CXL 1.0 protocol, or Peripheral Component Interconnect Express (PCIe) protocol; and wherein the second device includes a mouse, a disk, a keyboard, a memory device, or an input/output controller.
Claim 15
One or more non-transitory computer-readable media comprising instructions that, upon execution of the instructions by one or more processors of an electronic system, are to cause a root complex (RC) of the electronic system to: identify a switch that includes: a downstream port communicatively coupled with an upstream port of an electronic device, wherein the electronic device is to communicatively couple with other elements of the electronic system via a first communicative link protocol; 




and an upstream port that is communicatively coupled with a downstream port of the RC, wherein the RC is to communicatively couple with other elements of the electronic system via a second communicative link protocol that is different than the first communicative link protocol; and identify the electronic device as being under a Host Bridge that is in accordance with the first communicative link protocol.  

Claim 11
An apparatus for computing, comprising: a printed circuit board (PCB); a first device, having a root complex circuitry, disposed in the PCB, the root complex circuitry including a port manager and a downstream port operable in accordance with a first or a second protocol, the first protocol having more functionalities than the second protocol, and a switch disposed on the PCB, separate and distinct from the first device, and coupled to the root complex circuitry of the first device, the switch including an upstream port operable in accordance with either the first or the second protocol, and a downstream port operable in accordance with at least the second protocol; wherein the port manager of the root complex circuitry of the first device is to detect whether the root complex circuitry is under a first link condition or a second link condition, where to detect whether the root complex circuitry is under the first link condition, the port manager is to detect whether the root complex circuitry is coupled to the switch which in turn is coupled to a second device disposed or coupled to the PCB, a first link between the downstream port of the root complex circuitry and the upstream port of the switch is compatible to the first protocol, and a second link between the downstream port of the switch and an upstream port of the second device is compatible to the second protocol, the second device being separate and distinct from the first device and the switch, and wherein to detect whether the root complex circuitry is under the second link condition, the port manager is to detect whether the first link between the downstream port of the root complex circuitry and the upstream port of the switch is compatible to the first protocol, without the second link between the downstream port of the switch and the upstream port of the second device being compatible to the second protocol; and wherein on detection of the first link condition, the port manager is to operate the downstream port of the root complex circuitry according to the second protocol, and on detection of the second link condition, the port manager is to operate the downstream port of the root complex according to the first protocol, wherein the downstream port of the root complex circuitry has a first set of dedicated registers in a memory mapped input-output address space of the root complex circuitry, and a first set of dedicated buses for the first link between the downstream port of the root complex circuitry and the upstream port of the switch, wherein the port manager is to assign, on detection of the first link condition, the first set of dedicated registers disposed in the root complex circuitry and the first set of dedicated buses disposed in the root complex circuitry to a communication channel between the downstream port of the root complex circuitry and the upstream port of the second device via the switch that couples the first and second devices, having the first link between the downstream port of the circuitry and the upstream port of the switch, and the second link between the downstream port of the switch and the upstream port of the second device, to facilitate exchange of one or more messages between the root complex circuitry and the second device following the second protocol.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Brownell et al. (Publication Number US 2020/0379930 A1).
As per claim 1, Brownell et al. discloses “an electronic system comprising: an electronic device that includes an upstream port (legacy I/O 150 to switch 140; FIG. 1), wherein the electronic device is to communicatively couple with other elements of the electronic system via a first communicative link protocol (through a PCIe protocol; FIG. 1).”
Brownell et al. discloses “a switch that includes: an upstream port (switch 140 to IOVM 110; FIG. 1).”
Brownell et al. discloses “and a downstream port communicatively coupled with the upstream port of the electronic device (legacy I/O 150 to switch 140; FIG. 1).”
Brownell et al. discloses “and a root complex (RC) that includes a downstream port communicatively coupled with the upstream port of the switch, wherein the RC is to communicate with other elements of the electronic system through the downstream port via a second communicative link protocol that is different than the first communicative link protocol, and wherein the RC is to identify the electronic device as being under a Host Bridge that is in accordance with the first communicative link protocol (beneath a host processor 120 (FIG. 1), where a disclosed hardware bridge 260 can be used to virtualize legacy PCIe end devices to appear as devices employing various other bus standards; Paragraph 0032).”
As per claims 2 and 16, Brownell et al. discloses “the electronic system of claim 1 (as disclosed by Brownell et al.), wherein the first link protocol is a prior version of the second link protocol (beneath a host processor 120 (FIG. 1), where a disclosed hardware bridge 260 can be used to virtualize legacy PCIe (indicating an earlier protocol) end devices to appear as devices employing various other bus standards; Paragraph 0032).”
As per claim 3, Brownell et al. discloses “the electronic system of claim 2 (as disclosed by Brownell et al.), wherein the first and second link protocols are versions of a compute express link (CXL) protocol (Paragraph 0032).”  
As per claims 4 and 17, Brownell et al. discloses “the electronic system of claim 1 (as disclosed by Brownell et al.), wherein the second link protocol is a protocol for a link that carries a plurality of data protocols, wherein the plurality of data protocols include a memory protocol, a coherent protocol, and an input/output (I/O) protocol (where a disclosed hardware bridge 260 can be used to virtualize legacy PCIe end devices to appear as devices employing various other bus standards including CXL (in relation to PCIe); Paragraph 0032).”  
As per claims 5 and 18, Brownell et al. discloses “the electronic system of claim 1 (as disclosed by Brownell et al.), wherein the RC is to identify the electronic device as a root complex integrated endpoint (RCiEP) (Paragraph 0032).”
As per claims 6 and 19, Brownell et al. discloses “the electronic system of claim 1 (as disclosed by Brownell et al.), wherein the RC is to identify the electronic device as being under the Host Bridge based on an entry in a memory-mapped input-output (MMIO) register (respective configuration registers for retaining information on PCIe resource spaces connected downstream of respective bridges; Paragraph 0018).”  
As per claims 7 and 20, Brownell et al. discloses “the electronic system of claim 6 (as disclosed by Brownell et al.), wherein the MMIO register is a register of the downstream port of the RC, the upstream port of the switch, the downstream port of the switch, or the upstream port of the electronic device (respective configuration registers for retaining information on PCIe resource spaces connected downstream of respective bridges; Paragraph 0018).”
As per claim 8, Brownell et al. discloses “an electronic system comprising: a compute express link (CXL) 2.0 root complex (RC) that includes a downstream port (through a PCIe protocol (FIG. 1). Note that the claims are interpreted in view of a root complex (using a first protocol) connecting to a device using a second protocol different from the first protocol. Furthermore, Brownell et al. discloses CXL protocol (in relation to ‘legacy’ devices) in [Paragraph 0032]).”
Brownell et al. discloses “a CXL 2.0 switch that includes: an upstream port coupled with the downstream port of the CXL 2.0 RC (switch 140 to IOVM 110; FIG. 1).”
Brownell et al. discloses “and a downstream port (legacy I/O 150 to switch 140; FIG. 1).”
Brownell et al. discloses “and a CXL 1.1 device with an upstream port coupled with the downstream port of the CXL 2.0 switch, wherein the CXL 2.0 RC is to identify the CXL 1.1 device as being under a CXL 1.1 Host Bridge (beneath a host processor 120 (FIG. 1), where a disclosed hardware bridge 260 can be used to virtualize legacy PCIe end devices to appear as devices employing various other bus standards [Paragraph 0032]. Note that the claims are interpreted in view of a root complex (using a first protocol) connecting to a device using a second protocol different from the first protocol. Furthermore, Brownell et al. discloses CXL protocol (in relation to ‘legacy’ devices) in [Paragraph 0032]).”
As per claim 9, Brownell et al. discloses “the electronic system of claim 8 (as disclosed by Brownell et al.), wherein the CXL 2.0 RC is to identify the CXL 1.1 device as a root complex integrated endpoint (RCiEP) (Paragraph 0032).”
As per claim 10, Brownell et al. discloses “the electronic system of claim 8 (as disclosed by Brownell et al.), wherein the downstream port of the CXL 2.0 RC is coupled with the upstream port of the CXL 2.0 switch by a CXL 2.0 link (where a disclosed hardware bridge 260 can be used to virtualize legacy PCIe end devices to appear as devices employing various other bus standards including CXL (in relation to PCIe); Paragraph 0032).”  
As per claim 11, Brownell et al. discloses “the electronic system of claim 8 (as disclosed by Brownell et al.), wherein the downstream port of the switch is coupled with the upstream port of the CXL 1.1 device by a CXL 1.1 link (where a disclosed hardware bridge 260 can be used to virtualize legacy PCIe end devices to appear as devices employing various other bus standards including CXL (in relation to PCIe); Paragraph 0032).”  
As per claim 12, Brownell et al. discloses “the electronic system of claim 8 (as disclosed by Brownell et al.), wherein the CXL 2.0 RC is to identify the CXL 1.1 device as being under a CXL 1.1 Host Bridge based on an entry in a memory mapped input- output (MMIO) register (respective configuration registers for retaining information on PCIe resource spaces connected downstream of respective bridges; Paragraph 0018).”  
As per claim 13, Brownell et al. discloses “the electronic system of claim 12 (as disclosed by Brownell et al.), wherein the MMIO register is a register of the downstream port of the CXL 2.0 RC, the upstream port of the CXL 2.0 switch, the downstream port of the CXL 2.0 switch, or an upstream port of the CXL 1.1 device (where a disclosed hardware bridge 260 can be used to virtualize legacy PCIe end devices to appear as devices employing various other bus standards including CXL (in relation to PCIe); Paragraph 0032).”  
As per claim 14, Brownell et al. discloses “the electronic system of claim 8 (as disclosed by Brownell et al.), wherein the downstream port of the switch is a first downstream port, and further comprising: a second downstream port of the switch; and a CXL 2.0 device with an upstream port coupled with the second downstream port of the CXL 2.0 switch, wherein the CXL 2.0 RC is to identify the CXL 2.0 device as an endpoint (EP) device (where a disclosed hardware bridge 260 can be used to virtualize legacy PCIe end devices to appear as devices employing various other bus standards including CXL (in relation to PCIe); Paragraph 0032).”  
As per claim 15, Brownell et al. discloses “one or more non-transitory computer-readable media comprising instructions that, upon execution of the instructions by one or more processors of an electronic system, are to cause a root complex (RC) of the electronic system (see root complex (RC) 115; FIG. 1) to: identify a switch that includes: a downstream port communicatively coupled with an upstream port of an electronic device (legacy I/O 150 to switch 140; FIG. 1), wherein the electronic device is to communicatively couple with other elements of the electronic system via a first communicative link protocol (through a PCIe protocol; FIG. 1).”
Brownell et al. discloses “and an upstream port that is communicatively coupled with a downstream port of the RC (legacy I/O 150 to switch 140; FIG. 1), wherein the RC is to communicatively couple with other elements of the electronic system via a second communicative link protocol that is different than the first communicative link protocol; and identify the electronic device as being under a Host Bridge that is in accordance with the first communicative link protocol (beneath a host processor 120 (FIG. 1), where a disclosed hardware bridge 260 can be used to virtualize legacy PCIe end devices to appear as devices employing various other bus standards; Paragraph 0032).”


ACKNOWLEDGEMENT OF REFERENCES CITED BY APPLICANT
As required by M.P.E.P. 609(c), the applicant's submission of the Information Disclosure Statement dated April 1, 2022, is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. As required by M.P.E.P 609 C(2), a copy of the PTOL-1449 initialed and dated by the examiner is attached to the instant office action.
CLOSING COMMENTS
Conclusion
The examiner requests, in response to this Office action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line no(s) in the specification and/or drawing figure(s). This will assist the examiner in prosecuting the application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Henry Yu whose telephone number is (571)272-9779. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS ALROBAYE can be reached on (571) 270-1023. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/H.W.Y/Examiner, Art Unit 2181                                                                                                                                                                                                        December 1, 2022

/IDRISS N ALROBAYE/Supervisory Patent Examiner, Art Unit 2181